Case 8:21-cv-00338-CJC-ADS Document 30-1 Filed 05/31/21 Page 1 of 3 Page ID #:196



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, CA 90067
       Phone: (310) 789-3100; Fax: (310) 789-3150
   5
       ARUN SUBRAMANIAN (Pro Hac Vice)
   6   asubramanian@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
   7   1301 Avenue of the Americas, 32nd Fl.
       New York, NY 10019-6023
   8   Phone: (212) 336-8330; Fax: (212) 336-8340
   9   (See additional counsel on signature page)
  10   Attorneys for Plaintiff
  11
                            UNITED STATES DISTRICT COURT
  12
                          CENTRAL DISTRICT OF CALIFORNIA
  13
                                   SOUTHERN DIVISION
  14

  15    JANE DOE on behalf of herself and all       Case No. 8:21-CV-00338-CJC-ADS
        others similarly situated,
  16
                                                    Hon. Cormac J. Carney
  17                             Plaintiff,
        v.                                          CLASS ACTION
  18

  19    MINDGEEK USA INCORPORATED,                  REPLY DECLARATION OF
        MINDGEEK S.A.R.L., MG                       KRYSTA KAUBLE PACHMAN IN
  20    FREESITES, LTD (D/B/A PORNHUB),
        MG FREESITES II, LTD, MG                    FURTHER SUPPORT OF
  21    CONTENT RT LIMITED, AND 9219-               PLAINTIFF’S MOTION TO
        1568 QUEBEC, INC. (D/B/A                    APPOINT INTERIM LEAD CLASS
  22    MINDGEEK),
                                                    COUNSEL PURSUANT TO FED. R.
  23                             Defendants.        CIV. P. 23(G)
  24
                                                    Date: June 14, 2021
  25                                                Time: 1:30 p.m.
                                                    Courtroom: 9B
  26

  27                                                Jury Trial Demanded
  28
Case 8:21-cv-00338-CJC-ADS Document 30-1 Filed 05/31/21 Page 2 of 3 Page ID #:197



   1         I, Krysta Kauble Pachman, do hereby declare and state as follows:
   2         1.     I am an active member of the State Bar of California in good standing,
   3   I am a Partner at the law firm of Susman Godfrey L.L.P., and counsel of record for
   4   plaintiff Jane Doe (“Plaintiff”) in the above-captioned action. I have personal
   5   knowledge of the matters set forth in this declaration, and if called upon as a witness
   6   I could and would testify competently thereto.
   7         2.     I make this reply declaration in further support of Plaintiff’s motion to
   8   appoint interim class counsel.
   9         3.     Attached as Exhibit 6 is a true and correct copy of an email chain of
  10   meet and confer correspondence between Plaintiffs’ counsel and MindGeek’s chief
  11   legal officer Anthony Penhale.
  12         4.     I declare under penalty of perjury under the laws of the United States of
  13   America that the foregoing is true and correct.
  14         Executed this 31st day of May, 2021 at Los Angeles, California.
  15

  16                                         /s/ Krysta Kauble Pachman
                                             Krysta Kauble Pachman
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  1
Case 8:21-cv-00338-CJC-ADS Document 30-1 Filed 05/31/21 Page 3 of 3 Page ID #:198



   1                           CERTIFICATE OF SERVICE
   2         I hereby certify that on May 31, 2021, I electronically filed the foregoing
   3   document with the clerk of the Court and served counsel of record via the CM/ECF
   4   system.
   5
                                                   /s/ Krysta Kauble Pachman
   6                                               Krysta Kauble Pachman
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               2
